UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 15, 2013 SPIRE TECHNOLOGIES INC. (Formerly, Dravco Mining Inc.) (Exact name of registrant as specified in its charter) NEVADA 000-50664 88-474904 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer ID) Unit 404 - #101 – 1865 Dilworth Drive, Kelowna, British Columbia, CanadaV1Y 9T1 (Address of principal executive offices and Zip Code) (888) 437-5268 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year ITEM 8.01 Other Events ITEM 9.01 Financial Statements and Exhibits SIGNATURES Exhibit 3.5 ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On September 23, 2013, Dravco Mining Inc. (the “Company”) amended its Articles of Incorporation to change its name from “Dravco Mining Inc.” to “Spire Technologies Inc.”; with an effective date of October 15, 2013 (the “Effective Date”).A copy of the amendment is filed as an exhibit to this Current Report on Form 8-K. Furthermore on September 23, 2013, the Company filed a Certificate of Change with the Secretary of State of Nevada pursuant to which the Company effected an increase in the Company’s authorized common stock from 100,000,000 shares of common stock to 300,000,000 shares of common stock, par value $0.00001 per share, and correspondingly effected an increase in the number of the Company’s issued and outstanding shares of common stock on a three for one (3:1) basis so that each shareholder would hold three shares for every one share held. The effective date of the increase to the Company’s authorized stock and forward stock split was October 15, 2013 (the “Effective Date”).Subsequent to the “Effective Date”, shareholders of record as of the Effective Date would be entitled, but not required, to surrender their existing share certificates and to receive a share certificate for the new number of shares.A copy of the Certificate of Change is attached as an exhibit to this Current Report on Form 8-K. ITEM 8.01OTHER EVENTS. As a result of the stock split, FINRA has placed a “D” on the Company’s current stock symbol “DVCOD,” such “D” to be removed 20 business days from the open of business on October 15, 2013. In addition, in connection with the name change described in Item 5.03 above, FINRA will assign the Company a new stock symbol “SPTK” 20 business days after the effective date of the name change and stock split. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit No. Description Amendments to the Articles of Incorporation of Dravco Mining Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPIRE TECHNOLOGIES INC. October 15, 2013 RODNEY LOZINSKI Rodney Lozinski President, Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Amendments to the Articles of Incorporation of Dravco Mining Inc.
